Case 3:19-cv-04753 Document 1-67 Filed 02/05/19 Page 1 of 11 PageID: 907




                  
              EXHIBIT 
                49 
                  
                  
         Case 3:19-cv-04753 Document 1-67 Filed 02/05/19 Page 2 of 11 PageID: 908



Ar-15 Lower Reciever
   pinshape.com/items/38103-3d-printed-ar-15-lower-reciever

DrSail                                                                    August 21, 2017


Designed by DrSail




                                                                                            1/10
Case 3:19-cv-04753 Document 1-67 Filed 02/05/19 Page 3 of 11 PageID: 909




                                                                           2/10
Case 3:19-cv-04753 Document 1-67 Filed 02/05/19 Page 4 of 11 PageID: 910




                                                                           3/10
Case 3:19-cv-04753 Document 1-67 Filed 02/05/19 Page 5 of 11 PageID: 911




                                                                           4/10
Case 3:19-cv-04753 Document 1-67 Filed 02/05/19 Page 6 of 11 PageID: 912




                                                                           5/10
    Case 3:19-cv-04753 Document 1-67 Filed 02/05/19 Page 7 of 11 PageID: 913
◀

▶




                                                                               6/10
Case 3:19-cv-04753 Document 1-67 Filed 02/05/19 Page 8 of 11 PageID: 914




                                                                           7/10
     Case 3:19-cv-04753 Document 1-67 Filed 02/05/19 Page 9 of 11 PageID: 915




Prints (1)

Upload a Print


       over 1 year ago
       XYZ Printing da Vinci 2.0 Duo

       3
       0
       Drag & Drop A Photo or
       Click To Browse




Description

Ar15 Lower receiver. Dont change dimensions, just tilt on axis till fits in box.

Design Files

File Size

Ar15Lower_FP_Update.stl

2.39 MB

Ar15Lower_Update.stl

5.5 MB

Front_Snap_Pin.stl

293 KB

Rear_Snap_Pin.stl

35.1 KB
                                                                                   8/10
   Case 3:19-cv-04753 Document 1-67 Filed 02/05/19 Page 10 of 11 PageID: 916
IMG_0089.JPG

3.2 MB

IMG_6725.JPG

1.47 MB

IMG_6741.jpg

2.02 MB

Print1.jpg

481 KB

Print2.jpg

477 KB

Print3.jpg

433 KB

snap_pin_alternative-2.jpg

1.55 MB

snap_pin_alternative.jpg

1.45 MB

vanguard_JT_FP_Update.jpg

159 KB

Comments



Casey Hancock: Does it matter what filament you use?
Reply7 months ago



Matthew Sizemore: YES! do NOT use PLA. It might run thru a clip but it WILL break and you will
most likely get hurt. use carbon fiber nylon or PC.
Reply5 months ago

         Post


                                                                                                 9/10
    Case 3:19-cv-04753 Document 1-67 Filed 02/05/19 Page 11 of 11 PageID: 917
Available for Download

Free

Download the design’s source files for use on your own 3D printer.

CC - Attribution


Attribution

FREE
Report this design

Downloaded this Design recently?
Drag & Drop A Photo or
Click To Browse

Share

Designs in I Like!!!
More by DrSail
Tags




                                                                                10/10
